Matter of Castro v Padro (2014 NY Slip Op 08243)





Matter of Castro v Padro


2014 NY Slip Op 08243


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Gonzalez, P.J., Mazzarelli, Manzanet-Daniels, Gische, Clark, JJ.


13602 202/10 -4472

[*1] In re Angel Castro, Petitioner,
vHon. Eduardo Padro, etc., Respondent.


Angel Castro, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michael A. Berg of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: NOVEMBER 25, 2014
CLERK